8 So.3d 376 (2009)
Michael R. WALTERS, Appellant,
v.
CLAY ELECTRIC COOPERATIVE, INC., and Liberty Mutual Group, Appellees.
No. 1D08-4418.
District Court of Appeal of Florida, First District.
February 17, 2009.
Rehearing Denied April 24, 2009.
Mark N. Tipton of Daniel L. Hightower, P.A., Ocala, for Appellant.
Tara L. Sa'id of Law Office of Amy L. Warpinski, Jacksonville, for Appellees.
PER CURIAM.
Claimant appeals the Judge of Compensation Claims' (JCC) award of attorney's fees in the amount of $3,815, arguing that the JCC erred in rejecting the parties' stipulation to an attorney's fee of $5,000. The Employer/Carrier (E/C) concedes error. Because Claimant did not raise his argument before the JCC, however, this issue was not preserved for review and will not be addressed by this court. See Jellison v. Dixie S. Indus., Inc., 857 So.2d 365, 366 (Fla. 1st DCA 2003); Hamilton v. R.L. Best Int'l, 996 So.2d 233 (Fla. 1st DCA 2008). We reject the E/C's concession of error. The JCC's order is AFFIRMED.
WEBSTER, VAN NORTWICK, and THOMAS, JJ., concur.